Exhibit 32.2 Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Metwood, Inc. (the “Company”) on Form 10-KSB for the year endedJune 30, 2007as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Shawn A. Callahan, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Metwood, Inc. Date:September 7, 2007 By: /s/Shawn A. Callahan Shawn A. Callahan Chief Financial Officer
